Exhibit 10.8
PLEDGE AND SECURITY AGREEMENT
 
MADE BY
 
MEDPRO SAFETY PRODUCTS, INC.
 
TO
 
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
 
DATED AS OF SEPTEMBER 1, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
 
 

         
Page 
 
ARTICLE I.
 
DEFINITIONS
    2  
Section 1.1
 
Defined Terms
    2  
Section 1.2
 
Other Definitional Provisions
    3  
Section 1.3
 
Other Terms
    3  
Section 1.4
 
Computation of Time Periods
    3  
ARTICLE II.
 
PLEDGE
    4  
Section 2.1
 
Pledge
    4  
Section 2.2
 
Dividends and Distributions
    4  
ARTICLE III.
 
DELIVERY OF COLLATERAL
    5  
Section 3.1
 
Delivery of Collateral
    5  
Section 3.2
 
Recording of Encumbrance
    5  
Section 3.3
 
Equity Interests
    5  
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
    5  
Section 4.1
 
Representations and Warranties
    5  
ARTICLE V.
 
SUPPLEMENTS; FURTHER ASSURANCES
    7  
Section 5.1
 
Supplements
    7  
Section 5.2
 
Further Assurances
    8  
ARTICLE VI.
 
COVENANTS
    8  
Section 6.1
 
No Encumbrances
    8  
Section 6.2
 
Notices
    8  
Section 6.3
 
Voting Rights
    8  
Section 6.4
 
Equity Interests
    9  
Section 6.5
 
Legal Subsistence
    9  
Section 6.6
 
Compliance with Laws
    9  
Section 6.7
 
Taxes
    9  
Section 6.8
 
Modifications
    10  
Section 6.9
 
No Liquidation
    10  
Section 6.10
 
Monies Held in Trust
    10  
Section 6.11
 
No Claims
    10  
ARTICLE VII.
 
SECURED PARTY APPOINTED ATTORNEY-IN-FACT
    10  
Section 7.1
 
Secured Party Appointed Attorney-In-Fact
    10  
ARTICLE VIII.
 
REASONABLE CARE
    11  
Section 8.1
 
Reasonable Care
    11  
ARTICLE IX.
 
NO LIABILITY
    11  
Section 9.1
 
No Liability
    11  
ARTICLE X.
 
REMEDIES UPON EVENT OF DEFAULT
    12  
Section 10.1
 
Remedies Upon Event of Default
    12  
ARTICLE XI.
 
EXPENSES
    14  
Section 11.1
 
Expenses
    14  
ARTICLE XII.
 
NO WAIVER
    15  

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents (cont.)
 

         
Page 
 
Section 12.1
 
No Waiver
    15  
ARTICLE XIII.
 
AMENDMENTS
    15  
Section 13.1
 
Amendments
    15  
ARTICLE XIV.
 
RELEASE; TERMINATION
    15  
Section 14.1
 
Release; Termination
    15  
ARTICLE XV.
 
NOTICES
    15  
Section 15.1
 
Notices
    15  
ARTICLE XVI.
 
CONTINUING SECURITY INTEREST
    16  
Section 16.1
 
Continuing Security Interest
    16  
ARTICLE XVII.
 
SECURITY INTEREST ABSOLUTE
    16  
Section 17.1
 
Security Interest Absolute
    16  
ARTICLE XVIII.
 
INDEMNITY
    17  
Section 18.1
 
Indemnity
    17  
ARTICLE XIX.
 
OBLIGATIONS SECURED BY COLLATERAL
    17  
Section 19.1
 
Obligations Secured by Collateral
    17  
ARTICLE XX.
 
SEVERABILITY
    17  
Section 20.1
 
Severability
    17  
ARTICLE XXI.
 
COUNTERPARTS; EFFECTIVENESS
    18  
Section 21.1
 
Counterparts; Effectiveness
    18  
ARTICLE XXII.
 
REINSTATEMENT
    18  
Section 22.1
 
Reinstatement
    18  
ARTICLE XXIII.
 
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
    18  
Section 23.1
 
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
    18  
ARTICLE XXIV.
 
GOVERNING LAW
    19  
Section 24.1
 
GOVERNING LAW
    19  



 
 

--------------------------------------------------------------------------------

 
 
PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of September 1,
2010, is made by MEDPRO SAFETY PRODUCTS, INC., a Nevada corporation (“MedPro”),
to U.S. BANK NATIONAL ASSOCIATION, as trustee under the Indenture hereinafter
described (together with its successor and assigns, the “Secured Party”), as
grantee hereunder.
 
W I T N E S S E T H :
 
WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 1, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase and Sale Agreement”), between MedPro Investments,
LLC, a Delaware limited liability company and a subsidiary of MedPro (together
with its successors and assigns, the “Issuer”), and MedPro, contemporaneous with
the execution and delivery of this Agreement, MedPro has sold, transferred,
conveyed, assigned, contributed and granted all of the Royalty Rights (as
defined in Section 1.1) to the Issuer, in consideration of the payment by the
Issuer to MedPro of the cash amount specified thereunder and a capital
contribution by MedPro to the Issuer;
 
WHEREAS, pursuant to that certain Indenture, dated as of September 1, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), between the Issuer and the Secured Party, in order to secure,
among other things, the repayment of the Notes (as defined in Section 1.1), the
Issuer has granted a security interest in all of its property and rights to the
Secured Party for the benefit of the Secured Party and the Noteholders (as
defined in Section 1.1), including the Royalty Rights, its rights under the
Purchase and Sale Agreement, the Servicing Agreement and the other Transaction
Documents, and any accounts held by the Secured Party in accordance with the
terms and conditions thereof;
 
WHEREAS, MedPro has executed and delivered a Continuing Unconditional Guarantee
dated as of the date hereof (said Guarantee, as it may hereafter be amended,
supplemented or otherwise modified from time to time, being the “Guarantee”) in
favor of Secured Party for the benefit of the Secured Party and the Noteholders,
pursuant to which MedPro has guarantied, among other things, the prompt payment
and performance when due of all obligations of the Issuer under the Notes and
the other Transaction Documents.
 
WHEREAS, in addition to the grant of security interest by the Issuer to the
Secured Party as set forth above, in order to further secure, among other
things, the repayment of the Notes, the Secured Party desires that MedPro pledge
all of its membership interests in the Issuer to the Secured Party for the
benefit of the Secured Party and the Noteholders; and
 
WHEREAS, MedPro and the Secured Party hereby agree that MedPro shall execute and
deliver this Agreement and make the pledge contemplated hereby to the Secured
Party as provided herein;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, MedPro hereby covenants and agrees with the Secured Party as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.1 Defined Terms.  Unless otherwise defined herein, terms defined in
the Indenture and used herein shall have the meanings given to them in the
Indenture, except that the following terms shall have the specified meanings:
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Collateral” has the meaning set forth in Section 2.1.
 
“Equity Interests” means all membership and other equity interests of every
nature, including, without limitation, all rights and obligations of every
nature associated with such membership and other interests, whether such equity
interests are classified as investment property or general intangibles or
otherwise under the uniform commercial code in any relevant jurisdiction,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any equity interest, and all
distributions, dividends and other property received, receivable or otherwise
distributed in respect of or in exchange therefor.
 
“Guarantee” means that certain Continuing Unconditional Guarantee dated as of
the date hereof made by MedPro in favor of the Secured Party, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Indemnitee” has the meaning set forth in Section 18.1.
 
“Indenture” has the meaning set forth in the recitals hereto.
 
“Issuer” has the meaning set forth in the recitals hereto.
 
“MedPro” has the meaning set forth in the preamble hereto.
 
 “MedPro Obligations” means all obligations and liabilities of every nature of
MedPro now or hereafter existing under or arising out of or in connection with
the Guarantee and the other Transaction Documents, in each case together with
all extensions or renewals thereof, whether for principal, interest (including
without limitation interest that, but for the filing of a petition in bankruptcy
with respect to MedPro, would accrue on such obligations, whether or not a claim
is allowed against such MedPro for such interest in the related bankruptcy
proceeding), fees, expenses, indemnities or otherwise, whether voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Secured Party or any Noteholder or other Person as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of MedPro
now or hereafter existing under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


“Notes” means the MedPro Investments Senior Secured 14% Notes due 2016 of the
Issuer issued pursuant to the Indenture.
 
“Notices” has the meaning set forth in Section 15.1.
 
“Pledged Equity” has the meaning set forth in Section 2.1(a).
 
“Proceeds” shall have the meaning assigned to such term under the UCC and, in
any event, shall include (a) any and all proceeds of any guarantee, insurance or
indemnity payable from time to time to MedPro with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable from time to time to MedPro in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority) and (c) any and all other amounts from time to time paid
or payable with respect to or in connection with any of the Collateral.
 
“Purchase and Sale Agreement” has the meaning set forth in the recitals hereto.
 
“Royalty Rights” has the meaning set forth in the Purchase and Sale Agreement.
 
“Secured Party” has the meaning set forth in the preamble hereto.
 
Section 1.2 Other Definitional Provisions.
 
(a) Each term defined in the singular form in Section 1.1 shall mean the plural
thereof when the plural form of such term is used in this Agreement or any
certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form in Section 1.1 shall mean the singular
thereof when the singular form of such term is used herein or therein.  Words of
the masculine, feminine or neuter gender shall mean and include the correlative
words of other genders.
 
(b) The words “hereof, “herein”, “hereunder” and similar terms when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Article and Section references herein are
references to Articles and Sections to this Agreement unless otherwise
specified.
 
(c) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.
 
Section 1.3 Other Terms.  Unless otherwise defined herein or in the Indenture,
or unless the context otherwise requires, all terms used herein that are defined
in the UCC shall have the meanings therein stated.
 
Section 1.4 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and each of the
words “to” and “until” means “to but excluding”.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
PLEDGE
 
Section 2.1 Pledge.  As security for the payment and performance of the Secured
Obligations and MedPro Obligations, MedPro hereby pledges, grants, assigns,
hypothecates, transfers and delivers to the Secured Party, its successors and
assigns, for its benefit and the behalf of Noteholders, a continuing first
priority security interest in all of MedPro’s right, title and interest in, to
and under the following property, whether now owned or hereafter acquired (the
“Collateral”):
 
(a) all of MedPro’s Equity Interests in the Issuer, whether now owned or
acquired in the future, and all certificates, agreements or other instruments,
if any, representing such Equity Interests (the “Pledged Equity”);
 
(b) the right to receive all monies and property representing a distribution in
respect of the Pledged Equity, whether by way of dividend, redemption,
liquidation payments, repurchase or otherwise;
 
(c) all books, records, ledger cards, files, correspondence, computer programs,
tapes, disks and related data processing software that at any time evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon;
 
(d) all Proceeds, products and accessions of every nature of and to the Pledged
Equity and any of the foregoing, including all shares, securities, rights,
monies or other property accruing, offered or issued at any time by way of
redemption, conversion, exchange, substitution, preference, option or otherwise
in respect of the Pledged Equity;
 
TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Secured Party, its successors and assigns, forever, subject to the terms and
conditions set forth herein.
 
Section 2.2 Dividends and Distributions.  So long as no Default or Event of
Default has occurred and is continuing or would be caused thereby, subject to
Section 3.3 hereof, MedPro may receive and retain any dividends and other
distributions on the Pledged Equity from distributions it may receive from the
Issuer in accordance with the provisions of Section 3.7(a) of the Indenture, and
subject to Section 3.3 hereof, all such dividends and other distributions shall
not constitute Collateral.  If a Default or an Event of Default has occurred and
is continuing or would be caused thereby, MedPro shall not be entitled to
receive any subsequent dividends or other distributions on the Pledged Equity
and, unless otherwise agreed by the Secured Party at the Direction of
Noteholders of a majority of the Outstanding Principal Balance of the Notes, all
such subsequent dividends and other distributions shall constitute
Collateral.  For the avoidance of doubt, MedPro’s right to receive and retain
any dividends and other distributions does not in any way restrict the rights of
the Secured Party to exercise its rights under Section 10.1.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
DELIVERY OF COLLATERAL
 
Section 3.1 Delivery of Collateral.  Contemporaneously with the execution of
this Agreement, MedPro shall deliver or cause to be delivered to the Secured
Party, to the extent not previously delivered, (a) all certificates and other
instruments evidencing the Pledged Equity then held in the form of certificates
or other instruments by MedPro, together with undated stock powers or
assignments of such certificates duly executed and signed in blank, (b) any and
all certificates or other instruments or documents representing any of the
Collateral then held by MedPro and (c) all other property comprising part of the
Collateral then held in the form of certificates or other instruments by MedPro
with proper instruments of assignment or transfer duly executed and such other
instruments or documents as the Secured Party may reasonably request to effect
the purposes contemplated hereby.  
 
Section 3.2 Recording of Encumbrance.  MedPro shall record the Encumbrance of
the Secured Party on its records at its principal office within ten Business
Days after the date hereof and provide to the Secured Party written confirmation
that such Encumbrance has been recorded and that there are no other liens or
Encumbrances on its records with respect to the Pledged Equity.
 
Section 3.3 Equity Interests.  If MedPro shall become entitled to receive or
shall receive, in respect of the Pledged Equity, any Equity Interests, options,
warrants, rights or other similar property, including, without limitation, any
certificate representing any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital (whether
as an addition to, in substitution of or in exchange for such Pledged Equity or
otherwise), MedPro agrees:
 
(a) to accept the same as the agent of the Secured Party;
 
(b) to hold the same in trust on behalf of and for the benefit of the Secured
Party and separate and apart from its other property; and
 
(c) to deliver any and all certificates or instruments evidencing the same to
the Secured Party on or before the close of business on the fifth Business Day
following the receipt thereof by MedPro, in the exact form received, with
undated stock powers or assignment of such certificate or instruments duly
executed in blank (with signatures properly guaranteed), to be held by the
Secured Party, subject to the terms of this Agreement, as additional Collateral.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties.  MedPro represents and warrants
(which representations and warranties shall survive the execution and delivery
hereof) to the Trustee and the Noteholders as follows:
 
(a) MedPro has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Nevada and has all licenses,
permits, franchises and governmental authorizations necessary to carry on its
business as now being conducted and shall appoint and employ agents or attorneys
in each jurisdiction where it shall be necessary to take action under this
Agreement.  MedPro is duly licensed or qualified to do business as a foreign
corporation in good standing in each jurisdiction in which such qualification is
required by law.  MedPro has the full corporate power and authority to own the
property it purports to own and to carry on its business as presently conducted
and as proposed to be conducted.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) MedPro is the sole legal and beneficial owner of the Collateral free and
clear of any Encumbrance other than the Encumbrance created pursuant to this
Agreement and the Indenture.  No security agreement, financing statement or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as may have been filed in favor
of the Secured Party pursuant to this Agreement and the Indenture.
 
(c) The consummation of the transactions contemplated hereby has been duly and
validly authorized by MedPro.  MedPro has full corporate power to execute and
deliver this Agreement and to perform its obligations hereunder and to pledge
all the Collateral pursuant to this Agreement.  This Agreement has been duly
authorized, executed and delivered by MedPro.  This Agreement constitutes a
legal, valid and binding obligation of MedPro enforceable against MedPro in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally and except as enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity).  All
requisite corporate action has been taken by MedPro to make this Agreement valid
and binding upon MedPro.
 
(d) No consent of any other party (including, without limitation, shareholders,
directors or creditors of MedPro) and no government approval is required which
has not been obtained (i) for the execution, delivery and performance by MedPro
of this Agreement and each other Transaction Document to which it is a party,
(ii) for the pledge by MedPro of the Collateral pursuant to this Agreement or
(iii) for the exercise by the Secured Party of the rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement (except as may be required (x) in connection with any disposition of
all or any part of the Collateral under any laws affecting the offering and sale
of securities generally, and (y) under applicable federal and state laws, rules
and regulations and applicable interpretations thereof providing for the
supervision or regulation of the banking or trust businesses generally and
applicable to the Secured Party.
 
(e) The execution and delivery of this Agreement concurrently with the delivery
to the Secured Party of the certificates and other items contemplated by Section
3.1 and the taking of the actions described in Section 3.3 constitute “control”
of the Pledged Equity described in Section 8-106(b) of the UCC and create a
valid security interest in the Collateral securing the Secured Obligations, and
MedPro has done such other acts, if any, reasonably requested by the Secured
Party to perfect the security interest in the Collateral granted
hereunder (including permitting the Trustee to file any appropriate UCC
financing statement against MedPro).
 
(f) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement do not (i)
violate the provisions of the articles of incorporation or bylaws (or
equivalents thereof) of MedPro, (ii) violate the provisions of any law
(including, without limitation, any usury law), regulation or order of any
government authority applicable to MedPro, (iii) result in a breach of, or
constitute a default under, any material agreement relating to the management or
affairs of MedPro, or any indenture or loan agreement or any other similar
agreement, lease or instrument to which MedPro is a party or by which MedPro or
any of its properties may be bound (which default or breach has not been
permanently waived by the other party to such document) or (iv) result in or
create any Encumbrance [(other than Permitted Encumbrances)] under, or require
any consent which has not been obtained under, any indenture (including the
Indenture) or loan agreement or any other material agreement, instrument or
document or the provisions of any order, writ, judgment, injunction, decree,
determination or award of any government authority, binding upon MedPro, the
Collateral or any of its properties.
 
 
6

--------------------------------------------------------------------------------

 
 
(g) There are no proceedings and there is no action, suit or proceeding at law
or in equity or by or before any government authority, arbitral tribunal or
other body now pending against MedPro or, to the best knowledge of MedPro,
threatened against MedPro which questions the validity or legality of or seeks
damages in connection with this Agreement or which seeks to prevent the
consummation of any of the transactions contemplated by this Agreement.
 
(h) All of the Pledged Equity has been duly authorized and validly issued by the
Issuer and is fully paid and non-assessable.
 
ARTICLE V.
 
SUPPLEMENTS; FURTHER ASSURANCES
 
Section 5.1 Supplements.  MedPro agrees that, at any time and from time to time,
at MedPro’s expense and upon the Secured Party’s reasonable request, MedPro will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable in the reasonable discretion
of the Secured Party, in order to perfect the security interest in the
Collateral and to carry out the provisions of this Agreement or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  MedPro also agrees that, at any time and from time
to time, at the MedPro's expense and upon the request of the Secured Party at
the Direction of Noteholders of a majority of the Outstanding Principal Balance
of the Notes, MedPro will file (or cause to be filed) such UCC financing
statements or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or that the Secured Party may
reasonably request at the Direction of Noteholders of a majority of the
Outstanding Principal Balance of the Notes in order to perfect and preserve the
security interests and other rights granted or purported to be granted to the
Secured Party hereby. With respect to the foregoing and the grant of the
security interest hereunder, MedPro hereby authorizes the Secured Party to file
one or more UCC financing statements or continuation statements, and amendments
thereto, relative to all or any part of the Collateral without the signature of
MedPro where permitted by law.  MedPro agrees that a carbon, photographic or
other reproduction of this Agreement or any UCC financing statement covering the
Collateral or any part thereof shall be sufficient as a UCC financing statement
where permitted by law
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.2 Further Assurances.  If MedPro fails to perform any agreement
contained herein after receipt of a written request to do so from the Secured
Party (it being understood that no such request need be given after the
occurrence and during the continuance of an Event of Default), the Secured Party
may (but is not obligated to) itself perform, or cause performance of, such
agreement, in which case the reasonable expenses of the Secured Party, including
the fees and expenses of its counsel, incurred in connection therewith shall be
payable by MedPro under Section 11.1.
 
ARTICLE VI.
 
COVENANTS
 
Section 6.1 No Encumbrances.  MedPro agrees that, without the prior written
consent of the Secured Party, it will not (a) sell or otherwise dispose of the
Collateral or any interest therein or (b) except for Permitted Encumbrances,
create or permit to exist any Encumbrance upon or with respect to any of the
Collateral or any interest therein.
 
Section 6.2 Notices.  MedPro shall promptly give the Secured Party copies of all
notices and other communications received by MedPro with respect to any
Collateral registered in the name of MedPro.
 
Section 6.3 Voting Rights.  Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, if no Event of Default has occurred
and is continuing or would be caused thereby, MedPro may exercise any and all
voting and consensual powers pertaining to the Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or other
Transaction Documents; provided; however, that MedPro shall not exercise or
refrain from exercising any such right if Secured Party or Noteholders
representing a majority of the Outstanding Principal Balance of the Notes shall
have notified MedPro that, in their respective judgment, such action would have
a material adverse effect on the value of the Collateral or any part
thereof.  If an Event of Default has occurred and is continuing, MedPro shall
not be entitled to exercise any of the powers described in the preceding
sentence, which shall be exercised exclusively by the Secured Party.  In order
to permit Secured Party to exercise the voting and other consensual rights that
it may be entitled to exercise pursuant to this Section 6.3 and to receive all
dividends and other distributions which it may be entitled to receive under this
Agreement, (i) MedPro shall promptly execute and deliver (or cause to be
executed and delivered) to Secured Party all such proxies, dividend payment
orders and other instruments as Secured Party may from time to time reasonably
request and (ii) without limiting the effect of the immediately preceding clause
(i), MedPro hereby grants to Secured Party an irrevocable proxy to vote the
Pledged Equity and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Equity would be entitled (including, without
limitation, giving or withholding written consents of holders of Equity
Interests, calling special meetings of holders of Equity Interests and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
 Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Secured Party will have the right to instruct the
Independent Manager to exercise the powers and authority granted to the
Independent Manager pursuant to the limited liability company agreement of the
Issuer to exercise any and all rights and options of the Issuer in relation to
the LLC Agreement to enforce performance by the other parties thereto of their
obligations thereunder. If the Independent Member elects not to exercise such
rights and options notwithstanding the provision by the Noteholders of
reasonable indemnity thereto, then the Secured Party will have the right to
terminate the Independent Manager and to appoint a successor Independent Manager
of the Issuer to exercise such rights and options. MedPro agrees to cooperate
with the Secured Party to cause such successor Independent Manager to succeed
the terminated Independent Manager, to be a manager of the Issuer, and to obtain
and enjoy to the exclusion of the terminated Independent Manager all interests,
powers, rights and authority previously owned, possessed or enjoyed by the
terminated Independent Manager pursuant to the limited liability company
agreement of the Issuer. The Secured Party will not be required to deliver any
such instruction to the Independent Manager or to terminate the Independent
Manager or appoint any successor Independent Manager unless instructed to do so
by Direction of Noteholders of a majority of the Outstanding Principal Balance
of the Notes, will only do so as specified in such Direction, and will be
entitled to be indemnified in full and held harmless by the Noteholders in
connection with its delivery of any such instruction or any such termination or
appointment.
 
Section 6.4 Equity Interests.  MedPro agrees that it will not accept any Equity
Interests or other equity ownership interests, any rights or options to acquire
any Equity Interests or other equity ownership interests or other securities,
each in addition to or in substitution for the Collateral, without prior written
consent of the Secured Party.
 
Section 6.5 Legal Subsistence.  MedPro shall preserve and maintain (a) its legal
subsistence as a corporation in good standing under the laws of the State of
Nevada and (b) its qualification to do business in every jurisdiction where the
ownership of its properties and the nature of its business require them to be so
qualified and where the failure to be so qualified could have a material adverse
effect on the security interest created by this Agreement; except as expressly
provided in Section 6.2(j) of the Purchase and Sale Agreement.
 
Section 6.6 Compliance with Laws.  MedPro shall comply with all laws, and
obtain, maintain and comply with all government approvals as shall now or
hereafter be necessary under applicable law, rule, or regulation, in each case,
in connection with the making and performance by MedPro of any provision of this
Agreement.
 
Section 6.7 Taxes.  MedPro shall pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its incomes or profits or on
any of its properties, in each case, prior to the date on which penalties attach
thereto, and all lawful claims that, if unpaid, could reasonably be expected to
become an Encumbrance (other than a Permitted Encumbrance) upon the Collateral,
unless such matters are being challenged by MedPro in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
appropriate reserves shall have been made therefor and (b) in the case of a
charge or claim that has become an Encumbrance (other than a Permitted
Encumbrance), such proceedings conclusively operate to stay such charge or
claim. MedPro will promptly pay or cause to be paid any valid, final judgment
enforcing any such tax, assessment, charge, levy or claim and cause the same to
be satisfied of record.  MedPro will promptly pay or cause to be paid any valid,
final judgment enforcing any such tax, assessment, charge, levy or claim and
cause the same to be satisfied of record.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.8 Modifications.  MedPro shall not, without the prior written consent
of the Secured Party, agree to or permit (a) any amendment, supplement or
modification of, or waiver with respect to, any of the provisions of any of its
organizational documents, if any such amendment, supplement, modification or
waiver could result in an adverse change in the value of the Collateral or the
rights of the Secured Party, or (b) the cancellation or termination of any of
its organizational documents.
 
Section 6.9 No Liquidation.  Without the prior written direction by the Secured
Party, MedPro shall not take any action to liquidate or wind up the Issuer until
all of the Secured Obligations are paid in full.
 
Section 6.10 Monies Held in Trust.  Subject to Section 2.2, MedPro shall hold
all monies received by it that constitute Collateral (including any payment or
other benefit in breach of this Section 6.10 or Section 6.11) in trust for the
Secured Party, in order to satisfy the Secured Obligations pursuant to the
direction of the Secured Party.
 
Section 6.11 No Claims.  Subject to Section 2.2, MedPro shall not claim payment,
whether directly or by set-off, lien, counterclaim or otherwise, of any amount
that may be or has become due to MedPro from the Issuer other than Expenses and
Servicing Fees in accordance with Section 3.7(a) of the Indenture and all
royalties payable to MedPro to be held in trust or escrow pursuant to Section
3.7(b) of the Indenture until all of the Secured Obligations have been paid in
full.
 
ARTICLE VII.
 
SECURED PARTY APPOINTED ATTORNEY-IN-FACT
 
Section 7.1 Secured Party Appointed Attorney-In-Fact.  MedPro hereby irrevocably
appoints Secured Party as such MedPro’s attorney-in-fact, with full authority in
the place and stead of MedPro and in the name of MedPro, Secured Party or
otherwise, from time to time in Secured Party’s discretion to take any action
and to execute any instrument that Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, including without limitation.
 
(a) to file one or more financing or continuation statements, or amendments
thereto, relative to all or any part of the Pledged Collateral without the
signature of such Pledgor;
 
(b) upon the occurrence and during the continuance of an Event of Default, to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Collateral;
 
(c) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any instruments made payable to MedPro representing
any dividend, principal or interest payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same;
 
 
10

--------------------------------------------------------------------------------

 
 
(d) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral;
 
(e) to pay or discharge taxes or liens levied or placed upon or threatened
against the Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by Secured Party in its sole
discretion, any such payments made by Secured Party to become obligations of
MedPro to Secured Party, due and payable immediately without demand; and
 
(f) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and such Pledgor’s expense, at any time or from time to
time, all acts and things that Secured Party deems necessary to protect,
preserve or realize upon the Collateral and Secured Party’s security interest
therein in order to effect the intent of this Agreement, all as fully and
effectively as MedPro might do.
 
ARTICLE VIII.
 
REASONABLE CARE
 
Section 8.1 Reasonable Care.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equivalent
to that which the Secured Party accords its own property of the type of which
the Collateral consists, it being understood that the Secured Party shall have
no responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Secured Party has or is deemed to have knowledge
of such matters, or (b) taking any necessary steps to preserve rights against
any parties with respect to any Collateral.
 
ARTICLE IX.
 
NO LIABILITY
 
Section 9.1 No Liability.  Neither the Secured Party nor any of its directors,
officers, employees or agents shall be deemed to have assumed any of the
liabilities or obligations of MedPro as a result of the pledge and security
interest granted under or pursuant to this Agreement.  In the absence of gross
negligence or willful misconduct, the Secured Party or any of its directors,
officers, employees or agents shall not be liable for any failure to collect or
realize upon the Secured Obligations or any collateral security or guarantee
therefor, or any part thereof, or for any delay in so doing nor shall it be
under any obligation to take any action whatsoever with regard thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE X.
 
REMEDIES UPON EVENT OF DEFAULT
 
Section 10.1 Remedies Upon Event of Default.  If an Event of Default shall have
occurred and be continuing:
 
(a) The Secured Party may exercise the power of attorney described in Section
7.1 with respect to the Collateral and any of the certificates or other
instruments delivered pursuant to Section 3.1, and may sign, complete and
deliver all transfers, proxies and letters of resignation and do all acts and
things that the Secured Party may in its absolute discretion specify to enable
or assist the Secured Party to perfect or improve its security over the Equity
Interests, to vest ownership of the Equity Interests in the Secured Party or its
nominee, to provide that the Secured Party is registered as the holder of the
Equity Interests, to exercise any rights or powers attaching to the Equity
Interests, to sell the Equity Interests or otherwise to enforce any of the
rights of the Secured Party under this Agreement.
 
(b) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC then in
effect in any applicable jurisdiction, and the Secured Party may also in its
sole discretion, without notice except as specified below or except as required
by mandatory provisions of law, sell the Collateral or any part thereof in one
or more parcels at public or private sale or at any of the Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Secured Party may reasonably
deem commercially reasonable, irrespective of the impact of any such sales on
the market price of the Collateral at any such sale.  Each purchaser at any such
sale shall hold the property, sold absolutely, free from any claim or right on
the part of MedPro, and MedPro hereby waives (to the extent permitted by law)
all rights of redemption, stay and/or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.  MedPro agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to MedPro of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Secured Party shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any public or private sale.  MedPro hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which any Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.
 
(c) MedPro recognizes that the Secured Party may elect in its sole discretion to
sell all or a part of the Collateral to one or more purchasers in privately
negotiated transactions in which the purchasers will be obligated to agree,
among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof.  MedPro
acknowledges that any such private sales may be at prices and on terms less
favorable than those obtainable through a public sale (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act), and MedPro and the Secured Party agree that the mere fact
that such private sales were private sales individually negotiated, does not
mean that such private sales were note made in a commercially reasonably manner,
and that the Secured Party has no obligation to engage in public sales or to
delay the sale of any Collateral to permit the issuer thereof to register the
Collateral in connection with a public sale requiring registration under the
Securities Act.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) Any cash held by the Secured Party as Collateral and all cash proceeds
received by the Secured Party in respect of any sale of, collection from or
other realization upon all or any part of the Collateral shall, as soon as
reasonably practicable, be applied (after payment of any amounts payable to the
Secured Party pursuant to Section 11.1) by the Secured Party, first, to the
payment of the costs and expenses of such sale, collection or other realization,
if any, including reasonable out-of-pocket costs and expenses of the Secured
Party (including the reasonable fees and out-of-pocket expenses of its counsel),
and all reasonable expenses, liabilities and advances made or incurred by the
Secured Party in connection therewith to the extent not paid by MedPro pursuant
to Section 11.1, second, to the payment of the Secured Obligations in accordance
with the terms of the Indenture and, third, all remaining amounts shall promptly
be paid to MedPro or its successors or assigns.
 
(e) The Secured Party may by writing without notice to MedPro appoint one or
more persons as the Secured Party deems fit to be a receiver in relation to the
Collateral. Where the Secured Party appoints two or more persons as such
receiver, such receivers may act jointly or independently. With respect to the
enforcement of this Agreement, such receiver may sell, charge or otherwise
dispose of the Collateral, exercise any powers, discretion, voting or other
rights or entitlements in relation to the Collateral and generally carry out any
other action that such receiver may in such receiver's sole discretion deem
necessary in relation to the enforcement of this Agreement. Such receiver shall
have, in addition to the other powers set forth in this Section 10.1(e), the
power to:
 
(i) take possession of, collect and get in the Collateral and, for that purpose,
take such proceedings as may seem to such receiver to be expedient;
 
(ii) raise or borrow money and grant security therefor over the Collateral;
 
(iii) appoint an attorney or accountant or other professionally qualified person
to assist such receiver in the performance of such receiver's functions;
 
(iv) bring or defend any action or other legal proceeding in the name of and on
behalf of MedPro in respect of the Collateral;
 
(v) do all acts and execute in the name and on behalf of MedPro any document or
deed in respect of the Collateral;
 
(vi) make any payment that is necessary or incidental to the performance of such
receiver's functions;
 
 
13

--------------------------------------------------------------------------------

 
 
(vii) make any arrangement or compromise on behalf of MedPro in respect of the
Collateral;
 
(viii) rank and claim in the insolvency or liquidation of the Issuer and receive
dividends and accede to agreements for the creditors of the Issuer;
 
(ix) present or defend a petition for the winding up of the Issuer; and
 
(x) do all other things incidental to the exercise of the foregoing powers.
 
(f) MedPro agrees that:
 
(i) in any sale of any of the Collateral whenever an Event of Default shall have
occurred and be continuing, the Secured Party is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is necessary in order to:
 
    (A) avoid any violation of law(including compliance with such procedures as
may restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral); or
 
    (B) obtain any required approval of the sale or of the purchaser by any
governmental authority or official; and
 
(ii) such compliance shall not result in such sale being considered or deemed
not to have been made in a commercially reasonable manner, nor shall the Secured
Party be liable or accountable to MedPro for any discount allowed by the reason
of the fact that such Collateral is sold in compliance with any such limitation
or restriction.
 
ARTICLE XI.
 
EXPENSES
 
Section 11.1 Expenses.  MedPro will upon demand pay to the Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and the Secured Party and the
Noteholders, and any transfer taxes, in each case payable upon sale of the
Collateral, which the Secured Party or the Noteholders may incur in connection
with (a) the custody or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, (b) the exercise or enforcement
of any of the rights of the Secured Party hereunder, (c) the failure by MedPro
to perform or observe any of the provisions hereof or (d) the administration of
this Agreement.  Any amount payable by MedPro pursuant to this Section 11.1
shall be payable upon demand and shall constitute Secured Obligations secured
hereby.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE XII.
 
NO WAIVER
 
Section 12.1 No Waiver.  No failure or delay on the part of the Secured Party or
any Noteholder to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any Noteholder of any right, power or remedy preclude any additional exercise by
the Secured Party or any Noteholder of such right, power or remedy.  The
remedies herein provided are to the fullest extent permitted by law cumulative
and are not exclusive of any remedies provided by law.  No notice to or demand
on MedPro in any case shall entitle MedPro to any other or further notice or
demand in similar or other circumstances.
 
ARTICLE XIII.
 
AMENDMENTS
 
Section 13.1 Amendments.  No waiver, amendment, modification or termination of
any provision of this Agreement, or consent to any departure by MedPro
therefrom, shall in any event be effective without the written concurrence of
the Secured Party (pursuant to Section 9.1 or Section 9.2 of the Indenture), and
none of the Collateral shall be released without the written consent of the
Secured Party (pursuant to Section 9.1 or Section 9.2 of the Indenture).  Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
ARTICLE XIV.
 
RELEASE; TERMINATION
 
Section 14.1 Release; Termination.  Upon the indefeasible payment and
performance in full of the Secured Obligations or discharge of the Indenture
pursuant to the terms thereof, this Agreement shall terminate, and the Secured
Party (a) shall promptly deliver to MedPro any remaining Collateral and money
received in respect thereof, and all documents, agreements or instruments
representing the Collateral held by the Secured Party prior to such termination,
and (b) upon request by MedPro, shall promptly deliver to MedPro and file or
record, at MedPro’s expense, all such documentation (including UCC termination
statements) necessary to release the liens on the Collateral, such documentation
to be prepared by MedPro and delivered to the Secured Party.  If the Secured
Party fails to promptly deliver or file or record the UCC termination statements
referred to in, and in accordance with, clause (b) in the immediately preceding
sentence, then MedPro may file or record such UCC termination statements.
 
ARTICLE XV.
 
NOTICES
 
Section 15.1 Notices.  All notices, demands, certificates, requests, directions,
instructions and communications hereunder (“Notices”) shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) upon
receipt when sent by an overnight courier, (c) on the date personally delivered
to an authorized officer of the party to which sent, (d) on the date transmitted
by legible telecopier transmission with a confirmation of receipt or (e) in the
case of any report which is of a routine nature, on the date sent by first class
mail or overnight courier or transmitted by legible telecopier transmission, in
all cases, with a copy emailed to the recipient at the applicable address,
addressed to the recipient in accordance with Section 12.5 of the
Indenture.  Each party hereto may, by notice given in accordance herewith to
each of the other parties hereto, designate any further or different address to
which subsequent Notices shall be sent.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE XVI.
 
CONTINUING SECURITY INTEREST
 
Section 16.1 Continuing Security Interest.  This Agreement shall create a
continuing Encumbrance in the Collateral until the release thereof pursuant to
Section 14.1 or the sale thereof pursuant to Section 10.1, shall be binding upon
MedPro and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by the Secured Party and its successors,
transferees and assigns; provided, however, that MedPro may not (unless
otherwise permitted under the terms of the Indenture) assign any of its
obligations hereunder without the prior written consent of the Trustee.  The
Secured Party may assign or otherwise transfer any indebtedness held by it
secured by this Agreement to any other Person in accordance with the Indenture,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Secured Party herein or otherwise.
 
ARTICLE XVII.
 
SECURITY INTEREST ABSOLUTE
 
Section 17.1 Security Interest Absolute.  All rights of the Secured Party and
security interests hereunder, and all obligations of MedPro hereunder, shall be
absolute and unconditional irrespective of, and MedPro hereby irrevocably
waives, any defenses it may now have or may hereafter acquire in any way
relating to, any or all of the following:
 
(a) any lack of validity or enforceability of any of the Transaction Documents
or any other agreement or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or
 
(c) any taking, exchange, surrender of any of the Secured Obligations, or any
other amendment or waiver of or any consent to any departure from the
Transaction Documents or any other agreement or instrument relating thereto;
release or non-perfection of any Collateral or any other collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
 
(d) any manner of application of any other collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any other collateral securing all or any of the Secured
Obligations or any other obligations of the Issuer under or in respect of the
Transaction Documents;
 
 
16

--------------------------------------------------------------------------------

 
 
(e) any change, restructuring or termination of the limited liability company
structure or existence of the Issuer;
 
(f) the release or reduction of liability or any guarantor or surety with
respect to the Secured Obligations; or
 
(g) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation to the Secured Party or any other
Person which might otherwise constitute a defense available to, or a discharge
of, MedPro.
 
ARTICLE XVIII.
 
INDEMNITY
 
Section 18.1 Indemnity.  MedPro agrees to indemnify, reimburse, defend and save
and hold the Secured Party, the Noteholders and their respective officers,
directors, employees, agents, advisors and affiliates (each, an “Indemnitee”
and, collectively, the “Indemnitees”) harmless from and against, and shall pay
on demand, any and all liabilities, obligations, damages, injuries, penalties,
claims, demands, actions, suits, judgments and any and all costs and expenses
(including attorneys’ fees and disbursements) of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in connection
with (a) the custody or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral pursuant to the exercise or
enforcement of any of the rights of the Secured Party or the Noteholders
hereunder, (b) in connection with the failure by MedPro to perform or observe
any of the provisions hereof or (c) arising out of or in connection with or
resulting from this Agreement or the other Transaction Documents or the
transactions contemplated hereby, excluding those arising out of the gross
negligence or willful misconduct of any Indemnitee as determined by a final
order of a court of competent jurisdiction.  Each Indemnitee agrees to use
commercially reasonable efforts to promptly notify MedPro of any assertion of
any such liability, damage, injury, penalty, claim, demand, action, judgment or
suit of which such Indemnitee has knowledge.  The obligations of MedPro in this
Section 18 shall survive the termination of this Agreement.
 
ARTICLE XIX.
 
OBLIGATIONS SECURED BY COLLATERAL
 
Section 19.1 Obligations Secured by Collateral.  Any amounts paid by any
Indemnitee as to which such Indemnitee has the right to reimbursement, and any
amounts paid by the Secured Party in preservation of any of its rights or
interest in the Collateral, shall constitute Secured Obligations secured by the
Collateral.
 
ARTICLE XX.
 
SEVERABILITY
 
Section 20.1 Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Where provisions of any
law or regulation resulting in such prohibition or unenforceability may be
waived, they are hereby waived by the parties hereto to the full extent
permitted by law so that this Agreement shall be deemed a valid, binding
agreement in accordance with its terms.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE XXI.
 
COUNTERPARTS; EFFECTIVENESS
 
Section 21.1 Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution and delivery of a
counterpart hereof by each of the parties hereto.
 
ARTICLE XXII.
 
REINSTATEMENT
 
Section 22.1 Reinstatement.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by the
Secured Party hereunder or pursuant hereto is rescinded or must otherwise be
restored or returned by the Secured Party, as the case may be, upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of MedPro or
upon the appointment of any intervenor or conservator of, or trustee or similar
official for, MedPro or any substantial part of its assets, or upon the entry of
an order by a bankruptcy court avoiding the payment of such amount, or
otherwise, all as though such payments had not been made.
 
ARTICLE XXIII.
 
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
 
Section 23.1 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
 
(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND MEDPRO HEREBY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. MEDPRO AND THE SECURED PARTY
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND MEDPRO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.
 
(b) MEDPRO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING OF COPIES
THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO MEDPRO AT ITS
ADDRESS SPECIFIED BY SECTION 15.1, SUCH SERVICE TO BECOME EFFECTIVE FOUR DAYS
AFTER DELIVERY TO SUCH COURIER COMPANY.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE SECURED PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST MEDPRO IN ANY OTHER JURISDICTION.
 
ARTICLE XXIV.
 
GOVERNING LAW
 
Section 24.1 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR THE REMEDIES HEREUNDER, ARE GOVERNED BY THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
[SIGNATURE PAGE FOLLOWS]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, MedPro and the Secured Party have caused this Agreement to
be duly executed and delivered by their officers thereunto duly authorized as of
the date first above written.
 

 
MEDPRO SAFETY PRODUCTS, INC.
         
 
By:
/s/ Marc T. Ray      
Name:  Marc T. Ray
     
Title: VP Finance and Chief Financial Officer
         

 
U.S. BANK NATIONAL ASSOCIATION,
     
not in its individual capacity but solely as Trustee,
as Secured Party
         
 
By:
/s/ David W. Doucette      
Name:  David W. Doucette
     
Title: Vice President
         



Signature Page to the Pledge and Security Agreement
 
 
20

--------------------------------------------------------------------------------

 
 